Citation Nr: 9921137	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Basic eligibility for educational assistance benefits pursuant 
to Chapter 30, Title 38, United States Code.  
2. Entitlement to refund of $1200 withheld from the veteran's 
basic service pay for Chapter 30, Title 38, United States 
Code, education program.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1989 to June 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In March 1994, the veteran testified at a hearing 
before the undersigned member of the Board at the RO in Detroit, 
Michigan.  In November 1996, the Board remanded the case to the 
St. Louis RO for additional development, and the case is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1. The veteran's term of enlistment in active service was for 3 
years.  
2. She had active service from April 17, 1989, to June 20, 1991, 
and $1200 of her military pay was withheld for participation 
in the Montgomery G. I. Bill program, under Chapter 30, Title 
38, United States Code.  
3. She was separated from service for the convenience of the 
government due to pregnancy.  




CONCLUSIONS OF LAW

1. Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, is 
precluded by law.  38 U.S.C.A. § 3011(a)(1)(A) (West 1991); 
38 C.F.R. § 21.7042 (1998).  
2. There is no legal basis to grant a refund of the $1200 
withheld from the veteran's military pay for participation in 
the Montgomery G. I. Bill program, under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. § 3011(b) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is eligible for Chapter 30 educational assistance if 
she meets the following requirements:  1) she first became a 
member of the Armed Forces or entered active duty after June 30, 
1985; 2) she serves at least three years of active duty, or, if 
her obligated period of active duty is less than three years, 
serves at least two years of active duty; 3) she is on active 
duty or is separated from active duty based on honorable service; 
and 4) she elects to participate in the educational assistance 
program by contributing $100 per month for the first 12 months of 
her enlistment.  The length of active duty requirement will be 
considered to have been met:  if separation is based on 
disability, hardship, or a physical or mental condition that 
interferes with the veteran's performance of duty as determined 
by the service department; if the separation is for the 
convenience of the government and the veteran served at least 20 
months of an obligated enlistment period of less than three 
years, or at least 30 months of an obligated enlistment period of 
at least three years; or if the veteran is involuntarily 
separated for the convenience of the government due to a 
reduction in force.  38 U.S.C.A. § 3011(a)-(b); 38 C.F.R. 
§ 21.7042.  

The record includes the veteran's May 1991 request for discharge 
form the United States Marine Corps due to pregnancy.  In a 
memorandum dated in June 1991, the Adjutant, 2d Force Service 
Support Group (Rear) recommended approval of the discharge 
request and indicated that the veteran's period of enlistment was 
3 years.  Her DD Form 214 documents active service from April 17, 
1989, to June 20, 1991, and shows that $1200 of her military pay 
was withheld for participation in the Montgomery G. I. Bill 
program.  A memorandum from the Commanding Officer, 2d Force 
Service Support Group dated in June 1991 authorized discharge due 
to pregnancy.  It specified, and the DD Form 214 reflects, 
pregnancy as the reason for separation, characterization of her 
service as honorable and KDF1 as the separation code.  The 
veteran's Chapter 30 DOD Data Record classifies the separation 
reason as COG, i.e., for the convenience of the government.  A 
Report of Contact with DOD dated in October 1998 shows that in 
response to a query from the RO as to whether the veteran's 
discharge could be considered to be by reason of a physical 
condition not characterized as a disability and not resulting 
from the individual's own willful misconduct, the service 
department verified that a KDF separation code cannot be 
considered anything other than for the convenience of the 
government and did not indicate that the veteran's pregnancy was 
a condition interfering with duty.  

At the hearing in March 1994, the veteran testified that when she 
signed up to contribute $1200 into the G. I. Bill she understood 
that she would have $3600 for school when she got out of service.  
She testified that during the entire time her discharge was being 
processed no one mentioned that she would not get those benefits.  
She testified that she did not remember whether she signed 
anything saying that under certain conditions she would not be 
eligible for the benefits, and would therefore forfeit the $1200.  
She testified that she realized that she did not complete her 
initial enlistment but that she did not think she should be 
punished for getting out of service because of pregnancy.  

The relevant facts are not in dispute.  The evidence shows that 
the veteran enlisted to serve a 3-year period of service, that 
she served 26 months and 3 days of her obligated service and that 
she was voluntarily separated from service for the convenience of 
the government due to pregnancy.  Further, the evidence does not 
show, nor does the veteran contend, that that she was separated 
from service for a reason that would allow eligibility with less 
than 30 months of service.  Under the circumstances, eligibility 
for educational assistance in accordance with Chapter 30, Title 
38 of the United States Code is not shown as a matter of law.  
See Sabonis v. Brown, 6 Vet. App 426, 430 (1994).  

The veteran's claim for refund of the $1200 withheld from her 
military pay must also be denied.  According to the law, unless 
an individual made an election not to receive educational 
assistance, the basic pay of an individual, such as the veteran 
in this case, shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay.  Any amount 
by which the basic pay of an individual is reduced under Chapter 
30 shall revert to the Treasury and shall not, for purposes of 
any Federal law, be considered to have been received by or to be 
within the control of such person.  38 U.S.C.A. § 3011(b).  In 
other words, the law provides that any amount of military pay 
that is withheld for educational assistance reverts to the 
Treasury.  

With respect to the refund claim, the Board acknowledges the 
veteran's assertion that during processing for discharge she was 
not informed that the $1200 withheld from her pay was 
nonrefundable.  There is, however, no statutory authority for VA 
to exert any control over monies deducted from a veteran's pay.  
In this regard, the Board notes that in a February 1993 advisory 
opinion VA's General Counsel indicated that where funds are 
inappropriately withheld due to administrative error, each 
specific branch of the Armed Forces is responsible for 
restoration of such funds.  VAOPGCADV 13-93 (O.G.C. Adv. 13-93).  
The Board simply has no legal authority to refund the $1200 
withheld from the veteran's pay for participation in the 
Montgomery G. I. Bill program under Chapter 30, Title 38, United 
States Code.  As the law is dispositive, the Board must deny the 
claim because it is without legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for educational assistance benefits pursuant to 
Chapter 30, Title 38, United States Code is denied.  
Entitlement to refund of $1200 withheld from the veteran's basic 
service pay for Chapter 30, Title 38, United States Code, 
education program is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

